UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 MIDAS MEDICI GROUP HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 59564J102 (Cusip Number) February 28, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 59564J102 Name of Reporting Person: Michael Shook Check the Appropriate Box if a Member of a Group: (a) [] (b) [] SEC Use Only Citizenship or Place of Organization: USA NUMBER OF (5)Sole Voting Power: SHARES BENEFICIALLY (6)Shared Voting Power: 0 OWNED BY EACH REPORTING (7)Sole Dispositive Power: PERSON WITH: (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person: Check if the Aggregate Amount in Row (9) Excludes Certain Shares: Percent of Class Represented by Amount in Row (9): 5.5% Type of Reporting Person: IN 2 Item 1 (a).
